Rule 103. PROCEDURE FOR ADOPTION, FILING AND PUBLISHING RULES

***

 (d)   Rules of procedure adopted by other courts of the System.

(1)    For the purpose of this subdivision, the term ‘‘local rule’’ shall include
       every rule, administrative order, regulation, directive, policy, custom, usage,
       form or order of general application, however labeled or promulgated, which
       is adopted by a court of common pleas [the Philadelphia Municipal Court-
       Criminal Division,]and the Philadelphia Municipal Court[-Traffic Division,] to
       govern practice and procedure. This subdivision shall also apply to any
       amendment of a local rule.

***